Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 1 of 6 PageID #:1

                                                          FIL/2E0D
                                                                 20
                                                              6/2
                                                                        . BRUTO   N
                                                            THOMA.SDG IS T R ICT COURT
                                                         CLERK , U .S




                                                      &5
Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 2 of 6 PageID #:2
Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 3 of 6 PageID #:3
Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 4 of 6 PageID #:4
Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 5 of 6 PageID #:5
Case: 1:20-cr-00259 Document #: 1 Filed: 06/02/20 Page 6 of 6 PageID #:6
